DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 9, 16 and 17 are objected to because of the following informalities:
(claim 5, lines 1-2) “wherein said production well: is connected to” should be changed to “wherein said production well is connected to”.
(claim 9, line 1) “The control system according to claim 2” should be changed to “The control system according to claim 8” to provide proper antecedent basis for the limitation “said time-to-frequency domain transformation”.
(claim 16, line 3) “an annular backside between the liner and the tubing” should be changed to “tubing within the casing; an annular backside between the liner and the tubing”.
(claim 16, line 4) “which control system” should be changed to “said control system”.
(claim 17, lines 2-3) “a liner within the casing; a liner within the casing; an annular backside between the liner and the tubing” should be changed to “a liner within the casing; tubing within the casing; an annular backside between the liner and the tubing”.
(claim 17, line 4) “which method” should be changed to “said method”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “analyzing the relationship between surface backside and sales gathering system pressure data, regulating well pressure and gas flow rate via the control valve to reduce or eliminate gas venting and/or flaring; analyzing the relationship between surface backside pressure and sales gathering system pressure data, regulating well pressure and gas flow rate via said control valve; and reducing or eliminating gas venting and/or gas flaring” in lines 18-23.  It is unclear whether the second occurrence of the limitation “analyzing the relationship between surface backside pressure and sales gathering system pressure data, regulating well pressure and gas flow rate via said control valve” was intended to be a different limitation further describing the control system, or if it was in error during construction of the claim.  Clarification is needed.
 Claims 2-15 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.  Claim 16 recites a master controller programmed for optimizing production of a field using inputs from each well; a controller configured for controlling a downhole pump; and a cloud-based program receiving input from and providing output to the controller, said program configured for computing a production flow regime optimizing recovery and well operating efficiency based on operating parameters measured at said well.  Claim 17 recites providing a controller connected to a well and programming said controller for controlling a downhole pump; programming said controller to receive input comprising operating parameters for said well; providing a cloud-based program receiving input from and providing output to the controller; configuring said cloud-based program for computing a production flow regime optimizing recovery and well operating efficiency based on operating parameters measured at said well; and said well operating parameters including differential pressures and production fluid uphole velocities.
The limitation of optimizing production of a field using inputs from each well is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting the method being implemented in a control system that includes a master controller nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language of a control system that includes a master controller, “optimizing” in the context of the claim encompasses the user manually obtaining data and manually modifying production of the field.  The limitation of controlling a downhole pump is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the language of a control system that includes a controller, “controlling” in the context of the claim encompasses the user manually controlling the downhole pump.  The limitation of computing a production flow regime optimizing recovery and well operating efficiency based on operating parameters measured at said well is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the language of a control system that includes a cloud-based program, “computing” in the context of the claim encompasses the user manually obtaining data, manually providing data, and manually providing a production flow regime.  The limitation of controlling a downhole pump is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting the method being implemented in a control system that includes a controller nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language of a control system that includes a controller, “controlling” in the context of the claim encompasses the user manually controlling the downhole pump.  The limitation of receiving input comprising operating parameters for said well is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the language of a control system that includes a controller, “receiving” in the context of the claim encompasses the user manually obtaining data.  The limitation of computing a production flow regime optimizing recovery and well operating efficiency based on operating parameters measured at said well is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the language of a control system that includes a cloud-based program, “computing” in the context of the claim encompasses the user manually obtaining data, manually providing data, and manually providing a production flow regime.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application because the claim(s) only recite(s) one additional element of using a control system to perform the method of optimizing, controlling, and computing and controlling, receiving, and computing.  The control system in the steps is recited at a high-level of generality, i.e., as a generic controller and a cloud-based program performing generic computer functions of optimizing production, controlling a downhole pump, and computing a production flow regime and controlling a downhole pump, receiving input, and computing a production flow regime, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a control system to perform the optimizing, controlling, and computing and controlling, receiving, and computing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) is/are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eslinger et al. (2021/0140290).
As concerns claim 16, Eslinger shows a control system (200) for an oil and gas production field including multiple individual production wells, each well having: a subsurface borehole; casing lining the borehole; a liner within the casing; tubing within the casing; an annular backside between the liner and the tubing; a downhole pump; and a surface wellhead, said control system includes: a master controller (230) programmed for optimizing production of said field using inputs from each well (Fig. 2); a controller (250) configured for controlling the downhole pump (212); and a cloud-based program (201) receiving input from and providing output to the controller, said program configured for computing a production flow regime optimizing recovery and well operating efficiency based on operating parameters measured at said well (paragraph 0106, 0176, 0194, 0198, 0199 & 0216).
As concerns claim 17, Eslinger shows a method of controlling (200) production of an oil and gas production well including: a subsurface borehole; casing lining the borehole; a liner within the casing; tubing within the casing; an annular backside between the liner and the tubing; a downhole pump; and a surface wellhead, said method includes the steps of: providing a controller (230, 250) connected to said well and programming said controller for controlling the downhole pump (212); programming said controller to receive input comprising operating parameters for said well (Fig. 2); providing a cloud-based program (201) receiving input from and providing output to the controller; configuring said cloud-based program for computing a production flow regime optimizing recovery and well operating efficiency based on operating parameters measured at said well (paragraph 0106, 0176, 0194, 0198, 0199 & 0216); and said well operating parameters including differential pressures and production fluid uphole velocities (paragraph 0088 & 0126).
As concerns claim 18, Eslinger shows which includes the additional steps of controlling a field of oil and gas producing wells (paragraph 0087 & 0094).
As concerns claim 19, Eslinger shows which includes the additional step of applying machine learning steps with said program (paragraph 0097, 0175 & 0192).
As concerns claim 20, Eslinger shows which includes the additional step of transforming surface backside pressure from time domain to frequency domain (paragraph 0231).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Berland (2019/0063194) and further in view of Daniels et al. (2014/0130676).
As concerns claim 1, Berland shows a control system for an oil and gas production well including: a subsurface borehole; casing lining the borehole; a liner within the casing; tubing with lower and upper ends; said tubing located within the casing; an annular casing-tubing backside between the casing and the tubing; a downhole pump connected to said tubing lower end; a prime mover connected to said downhole pump; and a surface wellhead connected to said tubing upper end, said surface wellhead receiving at a production flow rate primarily oil production through said tubing and primarily gas production through said casing-tubing backside (Fig. 1 & 2), said control system including: a control valve (26) connected to said casing-tubing backside and said surface wellhead; a programmable controller (4) connected to said pump prime mover, said casing-tubing backside and said surface wellhead, said controller configured for adjustably controlling the production flow rate to said wellhead; and said controller configured for accessing a cloud-based program (6) with a control algorithm configured for: equating the gas flow rate at the pump to the backside gas flow rate as computed from measurements taken at the surface; computing a predicted instantaneous gas velocity at the downhole pump based on operating parameters specific to said well; correlating gas velocity at said pump with gas volume intake to said pump; analyzing the relationship between surface backside and sales gathering system pressure data, regulating well pressure and gas flow rate via the control valve (paragraph 0013-0025).  Berland discloses the claimed invention except for analyzing the relationship between surface backside and sales gathering system pressure data, regulating well pressure and gas flow rate via the control valve to reduce or eliminate gas venting and/or flaring; and reducing or eliminating gas venting and/or gas flaring.  Daniels teaches reducing or eliminating gas venting and/or gas flaring (paragraph 0008 & 0023).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Berland, as taught by Daniels, to reduce or eliminate gas venting and/or gas flaring for the expected benefit of preventing harmful vapors from being released into the atmosphere.  Thus, one of ordinary skill in the art would have recognized that reducing or eliminating gas venting and/or gas flaring in the control system would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the control system design.
As concerns claim 2, Berland shows wherein said well operating parameters include differential pressures and production fluid uphole velocities (claim 2).
As concerns claim 3, Berland shows which includes: a gas output line connected to said well backside; and a controller input differential pressures determined along said well backside to said gas output line (Fig. 1).
As concerns claim 4, Berland shows wherein said cloud-based program is configured for controlling a pump motor (32) based on said well operating parameters (Fig. 1).
As concerns claim 5, Berland shows wherein said production well is connected to and provides fluid output to a phase separator (38) configured for separating gas and liquid phases of said output (Fig. 1).
As concerns claim 6, the combination teaches wherein said controller controls a flow of gas from said phase separators to an outlet for flaring or venting (Daniels: paragraph 0008, 0010 & 0023).
As concerns claim 7, Berland shows which includes an oil and gas production field including multiple wells (paragraph 0014); each said well including a respective well control system with a local controller configured for controlling a pump motor; said local controller receiving inputs corresponding to well operation parameters from multiple sensors mounted on said well; said local controller connected to a centralized controller programmed for computational analysis and communicating with each said local controller; and said centralized controller programmed for optimizing production of said oil and gas field by independently controlling production of said individual wells (paragraph 0013-0025).
As concerns claim 8, Berland shows wherein said control system is configured for transforming surface backside pressure from time domain to frequency domain (paragraph 0024).
As concerns claim 9, Berland shows wherein said time-to-frequency domain transformation comprises a Fast Fourier Transform (paragraph 0024).
As concerns claim 10, Berland shows wherein said control system is configured for monitoring changes in frequency attenuation and harmonic distribution of said surface backside pressure as a function of control valve position and said pump prime mover operation (paragraph 0013-0025).
As concerns claim 11, Berland shows wherein said control system is configured for detecting transient changes in the state of gas flow in the well and operational changes in the pumping system components (paragraph 0013-0025).
As concerns claim 12, Berland shows wherein said control system is configured for commanding a state change of the control valve position and the pump prime mover operation in response to said transient changes in the state of gas flow and said operational changes in the pumping system components (paragraph 0013-0025).
As concerns claim 13, Berland shows wherein said prime mover is located downhole (paragraph 0023).
As concerns claim 14, Berland shows wherein said downhole pump comprises an electric, submersible pump (paragraph 0014).
As concerns claim 15, the combination teaches wherein said control system recognizes when produced gas flow is being routed to vents and/or flares and takes action to minimize the volume of gas allowed to vent and/or flare (Daniels: paragraph 0008, 0010 & 0023).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Thigpen et al. (2008/0262736) appears to anticipate and/or render obvious claims 16 and 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679